Per Curiam.
The defendants had not parted with possession or control so completely that they had disabled themselves from performing their duty of care toward the traveling public. They retained a right of entry by the express provisions of the lease.
*299Under these circumstances they were liable for the defective condition of the cellar door disclosed by the record. (Appel v. Muller, 262 N. Y. 278.) The trial judge determined the facts in favor of plaintiff.
Judgment reversed, with thirty dollars costs, and judgment directed for plaintiff; the damages to be assessed by the court.
All concur; present, Callahan, Frankenthaler and Shientag, JJ.